Citation Nr: 1219830	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  10-19 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC


THE ISSUES

1.  Entitlement to service connection for status post abdominoplasty due to cesarean sections with residual scars.

2.  Entitlement to service connection for left ankle and Achilles tendon condition.

3.  Entitlement to service connection for tuberculosis.

4.  Entitlement to service connection for condition to account for heart murmur.

5.  Entitlement to service connection for bacterial vaginosis and vaginitis, to include hysterectomy.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to April 2009.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the VA RO in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

In November 2011, a central office hearing was held before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of this proceeding has been associated with the claims folder.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge (VLJ)/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and suggested medical evidence that the Veteran could submit to further advance her claims.  Additionally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the personal hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304.

With regard to the Veteran's claim for entitlement to service connection for status post abdominoplasty due to cesarean sections with residual scars, the Board is granting service connection for such residual scars, as will be discussed below.  However, as further development is needed in order to evaluate other possible residuals of the Veteran's abdominoplasty due to cesarean sections, the Board will separate these issues, so as to not delay the grant of service connection for the scars portion of this claim.

With regard to the Veteran's claim for service connection for bacterial vaginosis and vaginitis, the Board notes that this issue is now being characterized so as to include a hysterectomy.  In recharacterizing this claim, the Board has considered a holding of the Court that, although a Veteran's claim identified schizophrenia or schizoaffective disorder only, the Board's analysis is not necessarily limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including the Veteran's description of the claim, the symptoms the Veteran describes, and the information the Veteran submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this regard, the Board notes that the Veteran has detailed in statements and testimony her beliefs that that her bacterial vaginosis and vaginitis led to other symptoms which ultimately led to her hysterectomy.  As such, this issue on appeal has been recharacterized to consider all reported symptoms, disabilities, and resulting treatment, in accordance with Clemons.

The issues of entitlement to service connection for status post abdominoplasty due to cesarean sections, left ankle and Achilles tendon condition, and bacterial vaginosis and vaginitis, to include hysterectomy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving doubt in favor of the Veteran, her residual scars from an abdominoplasty and cesarean sections are causally or etiologically related to her active duty service.

2.  Resolving doubt in favor of the Veteran, her inactive tuberculosis is causally or etiologically related to her active duty service.

3.  On November 7, 2011, prior to the promulgation of a decision in the appeal, the Veteran notified VA that a withdrawal of the appeal of the issue of entitlement to service connection for condition to account for heart murmur is requested.


CONCLUSIONS OF LAW

1.  Service connection for residual scars from an abdominoplasty and cesarean sections is warranted.  See 38 U.S.C.A. § 1110, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  Service connection for inactive tuberculosis is warranted.  See 38 U.S.C.A. § 1110, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).
3.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for condition to account for heart murmur by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for service connection for condition to account for heart murmur, the Veteran has withdrawn her appeal of this issue, as will be discussed below.  As such, discussion regarding statutory and regulatory notice and duty to assist provisions is not necessary with regard to this claim.

With respect to the Veteran's claim for service connection for residual scars from an abdominoplasty and cesarean sections and her claim for service connection for tuberculosis, the benefits sought on appeal have been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on these claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

1.  Entitlement to service connection for residual scars from an abdominoplasty and cesarean sections.

The Veteran is seeking entitlement to service connection for residual scars from an abdominoplasty and cesarean sections.  Specifically, she asserted at the November 2011 hearing that she had significant scarring related to cesarean sections.  She then underwent an abdominoplasty in 2006 in order to minimize the cesarean section scars.  The abdominoplasty resulted in a new vertical scar, as opposed to her old horizontal scars.  

A review of the service treatment records reveals that the Veteran did undergo cesarean sections during active duty service.  In February 1991, the Veteran underwent a repeat cesarean section.  In April 1995, the Veteran was noted as undergoing a cesarean section 6 weeks ago.  In a November 1995 service treatment record, the Veteran complained of abdominal pain.  It was noted that she had sutures to the abdomen, unhealed.  She was noted as having an approximately 10 centimeter vertical scar to the abdomen.  In April 2003, the Veteran requested referral for plastic surgery for a tummy tuck.  She stated that she has had extra weight in lower abdomen since her cesarean section 12 years ago.  It was noted that the referral would be placed.  In May 2005, the Veteran underwent an abdominoplasty. 

The Board notes that the Veteran underwent a VA examination in December 2008.  It was noted that she had a scar from her abdominoplasty.  The Veteran reported that she had the surgery to revise her previous cesarean section scars, as well as to perform abdominoplasty.  Upon examination, the Veteran was noted as having scars on the abdomen from her abdominoplastic surgery.  There is a horizontal scar that measures 47 by 0.5 centimeters and a vertical scar that measures 2 by 0.5 centimeters.  The Veteran was diagnosed as status post abdominoplasty with scars.  It was noted that, subjectively, the Veteran had an abdominoplasty, and objectively, she has residual scars.  

Upon review of all relevant evidence of record, the Board acknowledges that the Veteran was noted as undergoing 2 cesarean sections and an abdominoplasty while she was on active duty service.  Additionally, she was noted in the December 2008 VA examination report as having residual scars due to this abdominoplasty.    

Therefore, the Board concludes that the most probative evidence of record reveals that the Veteran has current scars due to her in-service abdominoplasty.  Thus, resolving doubt in favor of the Veteran, the Board concludes that service connection must be granted for the Veteran's abdominoplasty and cesarean section scars.

2.  Entitlement to service connection for tuberculosis.

The Veteran is seeking entitlement to service connection for tuberculosis.  Specifically, the Veteran has asserted that she was exposed to tuberculosis and had a positive PPD test.  She claims that she has had pulmonary problems and acid reflux because of her exposure to tuberculosis.  She claims that her acid reflux began in 2000.  The Board notes that the Veteran is already separately service connected for gastroesophageal reflux disease (GERD) (also claimed as acid reflux).
In a February 1990 service treatment record, the Veteran was noted as having an admission diagnosis of active tuberculosis.  It was noted that the Veteran had an onset of fever, headaches, and night sweats in January 1990.   It was noted that the Veteran had exposure to tuberculosis while living with an infected aunt in 1985.  Her PPD and chest x-ray at that time were noted to be negative.  In 1987, the Veteran started INH and Rifampin and was compliant for one year.  A current chest x-ray was noted as being suspicious of active tuberculosis.  It was noted that this is a reactivation of TB.  In March 1990, it was noted that the Veteran was taking INH, ethambutol, rifampin, pyrazinamide, and pyridoxine.  The Veteran's final diagnosis was noted as pulmonary infiltrate, cause undetermined, presumptive diagnosis of recurrent tuberculosis, and a history of pulmonary tuberculosis existing prior to enlistment.  In an August 1990 service treatment record, the Veteran was noted as having a relapse of TB.  

In December 2008, the Veteran underwent a VA examination.  At this examination, the Veteran reported that she contracted tuberculosis in 1990 but she is not sure how she got it.  She reported no symptoms at this time.  She reported that she was treated for one year with medication and noted 2 drugs, INH and rifampin.  The examiner noted that her EKG was normal.  Her pulmonary functions tests showed borderline obstruction with a large FEV1 changes after bronchodilator consistent with reactive airway disease.  Chest x-ray report was normal.  The examiner diagnosed the Veteran with reactive airway disease.  The examiner noted that, subjectively, the Veteran is actually asymptomatic from this and did not realize she had such finding.  Objectively, pulmonary function tests are consistent with reactive airway disease (reactive airway disease is not commonly a sequelae of tuberculosis).  The examiner concluded by diagnosing the Veteran with tuberculosis and noting that the Veteran is subjectively asymptomatic.  Objectively, review of records showed that she was treated with several medications from March through July 1990 until she became pregnant and then they were stopped.  It is unclear from the records whether or not she was actually treated with 3 or 4 medications, as there is variable documentation, some showing 3, some showing 4, some records showing that her treatment was stopped because of her pregnancy, other showing that she had completed a longer course.  However, it is clear that she had multidrug treatment for tuberculosis.  In an addendum to this examination report, it was noted that the post bronchodilator FEV1/FVC = 74% is most indicative of respiratory condition.    

The Board notes that the evidence of record suggests that the Veteran may have been exposed to tuberculosis prior to her active duty service.  Nonetheless, her service treatment records reflect that she was diagnosed with active tuberculosis while on active duty.  Thus, it appears from the available medical evidence of record that her active tuberculosis began while she was on active duty, despite any possible prior exposure. 

With regard to a current disability, the Board notes that that the December 2008 VA examiner indicated that the Veteran's pulmonary function tests are consistent with reactive airway disease but that reactive airway disease is not commonly a sequelae of tuberculosis.  The examiner further noted that the Veteran was subjectively asymptomatic with regard to her tuberculosis.  However, the Board notes that Diagnostic Code 6724 evaluates tuberculosis, pulmonary, chronic, inactive, advancement unspecified.  As such, the rating criteria does not require that the Veteran currently demonstrate symptoms of her once active tuberculosis in order to be considered as having a current disability.  Therefore, the Board does not find that the examiner's conclusion that reactive airway disease is not commonly a sequelae of tuberculosis or that the Veteran is subjectively asymptomatic with regard to tuberculosis to bar a grant of service connection for inactive tuberculosis in this case.

Consequently, as the evidence of record does not definitively reflect that the Veteran was diagnosed with active tuberculosis prior to her active duty service; her service treatment records reflect that she was treated for active tuberculosis during service; and the rating criteria specifically identifies inactive tuberculosis as a disability that can be evaluated under the diagnostic code, the Board will resolve all reasonable doubt in favor of the Veteran and grant service connection for tuberculosis. 



3.  Entitlement to service connection for condition to account for heart murmur.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal of the issue of entitlement to service connection for condition to account for heart murmur and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of entitlement to service connection for condition to account for heart murmur, and it is dismissed.


ORDER

Entitlement to service connection for residual scars from an abdominoplasty and cesarean sections is granted.

Entitlement to service connection for inactive tuberculosis is granted.

The appeal of the issue of entitlement to service connection for condition to account for heart murmur is dismissed.


REMAND

The Veteran is seeking entitlement to service connection for status post abdominoplasty due to cesarean sections, left ankle and Achilles tendon condition, and bacterial vaginosis and vaginitis, to include hysterectomy.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of these claims.

With regard to the Veteran's left ankle and Achilles tendon condition, the Veteran asserted at the November 2011 hearing that her leg and ankle constantly give out.  She contends that she did not have this problem prior to her military service.  During service, her ankle and leg would swell, for which she was sent to therapy.  She contends that her ankle and knee currently swell from time to time.   

In an August 2007 service treatment record, the Veteran was noted as having tendonitis Achilles.  It was noted that the Veteran reported an acute onset of left Achilles tendon pain 2 months ago.  It hurts in the morning and to walk, and she will having some swelling at times. 

The Veteran underwent a VA examination in December 2008.  At this examination, the Veteran reported a left ankle sprain.  She reported symptoms as including pain at the ankle that occurs at variable periods of time and lasts variable periods of time.  It is variable in severity, brought on by itself or activity, and relieved with medication and rest.  She functions at pain with and without medication.  There is no joint replacement and no functional impairment.  Upon examination, the Veteran was noted as having no diagnosis with regard to her claimed condition of the left ankle Achilles tendon.  There is no pathology to render a diagnosis.   
	
The Board notes that a layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Charles v. Principi, 16 Vet. App. 370 (2002), the Court held that under 38 U.S.C.A § 5103A(d)(2), VA was to provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence, [including statements of the claimant]," and where, the claimant had been diagnosed to have tinnitus, and had proffered competent lay evidence that he had had continuous symptoms of the disorder [i.e., ringing in the ears] since his discharge.  Because there was evidence of record satisfying two of the requirements of the statute, i.e., competent evidence of a current disability or recurrent symptoms, and evidence indicating an association between the appellant's disability and his active service, but there was not of record, competent medical evidence addressing whether there is a nexus between his tinnitus and his active service, VA was to provide the claimant with a medical "nexus" examination.

In this case, as the claims file reflects that the Veteran had tendonitis of the left Achilles in service, and she reported chronic symptoms related to her left ankle since service, an observation that she is competent to make, the Board finds that a more current VA examination is needed for the proper assessment of this claim.  38 U.S.C.A. § 5103A (West 2002).  As such, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether she has a current left ankle and Achilles tendon condition that was caused or aggravated by her military service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

With regard to the remaining claims on appeal, the Veteran contended at the November 2011 hearing that she developed vaginosis and vaginitis right after she had a baby in 1995.  She claims she had heavy bleeding and cramping pain.  She also claims that it was later discovered that a staple was left in, which had to be removed after the skin had already healed over the staple.  She feels that this ultimately led to her need to have an abdominoplasty.  The Veteran asserted that she had significant scarring related to her cesarean sections.  She then underwent an abdominoplasty in order to minimize the cesarean section scars.  The abdominoplasty resulted in a new vertical scar, as opposed to her old horizontal scars.  The Veteran further asserted at the November 2011 hearing that she developed heavy bleeding or menorrhagia and that she believed that the scarring triggered her vaginitis.  As a result, she contends that she then ended up developing fibroids and having a hysterectomy in September 2011.  She also suggested that the scarring and abdominoplasty resulted in her menorrhagia.  In a September 2011 statement, the Veteran reported that she underwent a hysterectomy due to menorrhagia.  In her August 2009 NOD, the Veteran indicated that she was told that her bacterial vaginosis and vaginitis was the cause of her constant and continuous heavy menstrual and bleeding.  She indicated that this led to her having surgery to remove a fibroid, which was supposed to stop or control her heavy bleeding but did not.   

As noted above, the Veteran underwent a repeat cesarean section in February 1991.  In April 1995, the Veteran was noted as undergoing a cesarean section 6 weeks ago.  In a November 1995 service treatment record, the Veteran complained of abdominal pain.  It was noted that she had sutures to the abdomen, unhealed.  She was noted as having an approximately 10 centimeter vertical scar to the abdomen.  In April 2003, the Veteran requested referral for plastic surgery for a tummy tuck.  She stated that she has had extra weight in lower abdomen since her c-section 12 years ago.  It was noted that the referral would be placed.  In May 2005, the Veteran underwent an abdominoplasty.  In an August 2006 service treatment record, the Veteran's list of problems were noted as including vaginitis bacterial, candidiasis vaginal, dysfunctional uterine bleeding, and uterine leiomyoma pedunculated.  In August 2006, the Veteran underwent surgery to have fibroids removed.  In a February 2009 service treatment record, the Veteran's list of problems were noted as including cervical cyst, nabothian cyst, vaginitis, dysfunctional uterine bleeding, uterine leiomyoma pedunculated, and uterine neoplasm, benign - leiomyoma.

The Veteran underwent a VA examination in December 2008.  The examiner noted that the Veteran presented with a diagnosis of anemia from dysfunctional uterine bleeding secondary to a fibroid uterus.  The Veteran is not sure how long it has existed.  She had a fibroid removed.  She is not menopause.  She has had irregular periods that cause 6 to 8 days of heavy bleeding.  She has had 3 cesarean sections in 1986, 1991, and 1995.  She has had previous urinary tract infections.  She has had heavy bleeding, not controlled by treatment until her fibroid surgery.  She has had vaginal discharge at times, pelvic pain at times.  Her first cesarean section had complications with postdelivery infection.  She reported that she still has both ovaries.  She related scars from her cesarean sections that were vertical and hence had an abdominoplasty to remove the scar.  The fibroid was first diagnosed in 2006.  The Veteran reported bacterial vaginosis.  She reported that she gets vaginal discharge and has been treated for bacterial vaginosis in the past.  The Veteran reported no functional impairment from her abdominoplasty.  Upon examination, the Veteran was diagnosed with dysfunctional uterine bleeding secondary to fibroid uterus postoperative.  The Veteran was noted as having no current diagnosis with regard to bacterial vaginosis.  She has residual scars from her abdominoplasty.   

The claims file also contains a September 29, 2011, medical record from the Naval Medical Center, in Portsmouth, Virginia, which noted that the Veteran had menorrhagia and was undergoing a total laparoscopic hysterectomy and cytoscopy. 

The Board notes that the Veteran is currently service connected for fibroid uterus; postoperative with dysfunctional uterine bleeding (also claimed as fibrocystic uterus, removal of fibroids and dysfunctional uterus bleeding).

It appears from the Veteran's statements and testimony that she is suggesting that the scarring from her cesarean sections triggered her vaginosis and vaginitis, which led to heavy bleeding, which in turn led to the need to have a hysterectomy.  In light of these contentions, and as the Veteran has undergone her hysterectomy since the December 2008 VA examination, the Board finds that a new VA examination is needed for the proper assessment of the Veteran's claim for service connection for bacterial vaginosis and vaginitis, to include hysterectomy, and her claim for service connection for status post abdominoplasty due to cesarean sections.  38 U.S.C.A. § 5103A (West 2002).  As such, these issues must be remanded in order to schedule the Veteran for a VA examination to determine whether it is at least as likely as not that she has any current disabilities or residual symptoms related to bacterial vaginosis or vaginitis that were caused or aggravated by her active duty service.  The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran needed to have a hysterectomy as a result or her active duty service or whether the Veteran's menorrhagia was caused or aggravated by her active duty service.  Further, the examiner should opine as to whether the Veteran currently has any residual symptoms other than scars that were caused or aggravated by her in-service cesarean sections and abdominoplasty.  Finally, the examiner should opine as to whether it is at least as likely as not that the Veteran's service-connected fibroid uterus; postoperative with dysfunctional uterine bleeding caused or aggravated her in-service cesarean sections, abdominoplasty, or bacterial vaginosis or vaginitis, or resulted in the Veteran's need to undergo a hysterectomy.  Colvin, supra. 

Additionally, the Board notes that the Veteran indicated at the November 2011 hearing that she sought treatment at Now Care in Norfolk, Virginia; at TriCare Prime Network; at a rehabilitation center off of Military Highway; and from a Dr. A in 2010.  She also indicated that she underwent a hysterectomy in September 2011 at Portsmouth Naval Hospital.  In her August 2009 notice of disagreement (NOD), the Veteran indicated that was still being treated for her left ankle and Achilles tendon condition at the Therapy Network in Norfolk, Virginia.  While the Veteran has submitted some records regarding her September 2011 hysterectomy, the Board finds that an attempt should be made to obtain all treatment records referred to above, so as to ensure that all relevant medical records have been associated with the claims file. 

Finally, based on the Veteran's statements and testimony, the Board finds that the Veteran should be given proper notice of the requirements for establishing secondary service connection, according to 38 C.F.R. § 3.310.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a secondary service connection claim under 38 C.F.R. § 3.310. 

2. Send to the Veteran a letter requesting that she provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any medical records relating to the claims on appeal that have not yet been associated with the claims file.  Attempts should be made to obtain medical records from Now Care in Norfolk, Virginia; from the TriCare Prime Network; from the rehabilitation center off of Military Highway referred to at the hearing; from the Therapy Network in Norfolk, Virginia; from Dr. A referred to at the hearing; and from Portsmouth Naval Hospital relating to the Veteran's hysterectomy.  The RO should also invite the Veteran to submit any pertinent evidence in her possession, and explain the type of evidence that is her ultimate responsibility to submit.  Associate any records received, including negative responses, with the claims file.

3. Schedule the Veteran for a VA examination for her claimed left ankle and Achilles tendon condition.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of her symptoms relating to her claimed left ankle and Achilles tendon condition.  After reviewing the file, examining the Veteran, and noting her reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has a left ankle and Achilles tendon condition of any kind.  If so, an opinion should be provided as to whether it is at least as likely as not that the Veteran's current left ankle and Achilles tendon condition was caused or aggravated by her military service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

4. Schedule the Veteran for a VA examination for her bacterial vaginosis and vaginitis, to include hysterectomy claim, and status post abdominoplasty due to cesarean sections claim.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of her symptoms relating to her bacterial vaginosis and vaginitis, hysterectomy, cesarean sections, and abdominoplasty.  After reviewing the file, examining the Veteran, and noting her reported history of symptoms, the examiner should render an opinion as to whether it is at least as likely as not that the Veteran has any current disabilities or residual symptoms related to bacterial vaginosis or vaginitis that were caused or aggravated by her active duty service.  The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran needed to have a hysterectomy as a result of her active duty service or whether the Veteran's menorrhagia was caused or aggravated by her active duty service.  The examiner should also opine as to whether it is at least as likely as not that the Veteran currently has any residual symptoms other than scars that were caused or aggravated by her in-service cesarean sections and abdominoplasty.  Finally, the examiner should opine as to whether it is at least as likely as not that the Veteran's service-connected fibroid uterus; postoperative with dysfunctional uterine bleeding caused or aggravated her in-service cesarean sections, abdominoplasty, or bacterial vaginosis or vaginitis, or resulted in the Veteran's need to undergo a hysterectomy.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

5. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the statement of the case (SOC) or the most recent supplemental statement of the case (SSOC) was issued with respect to these claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran has been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims.  Her cooperation in VA's efforts to develop her claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


